UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 18, 2012 ACTUANT CORPORATION (Exact name of Registrant as specified in its charter) Wisconsin 1-11288 39-0168610 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) N86 W12500 Westbrook Crossing Menomonee Falls, Wisconsin 53051 Mailing address:P.O. Box 3241, Milwaukee, Wisconsin53201 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code:(262) 293-1500 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On September 18, 2012, Actuant Corporation (the “Company”) announced that it expects to report a non-cash pre-tax asset impairment charge of approximately $60 million in its fourth quarter operating results.The Company determined that an impairment of Mastervolt International Holding B.V. (“Mastervolt”) goodwill and intangible assets exists due to business underperformance since its acquisition, reduced long term Mastervolt profit and cash flow expectations as well as weaker economic and credit conditions in Europe. A copy of the press release announcing the non-cash impairment charge is attached as Exhibit 99.1 to this Form 8-K. Item 2.06Material Impairments. The information disclosed above under Item 2.02 with respect to the non-cash pre-tax impairment charge is incorporated herein by reference. Item 9.01Financial Statements and Exhibits. (d) Exhibits. Exhibit Number Description Press Release of Actuant Corporation dated September 18, 2012. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACTUANT CORPORATION Date:September 18, 2012 /s/ Andrew G. Lampereur Name:Andrew G. Lampereur Title:Executive Vice President and Chief Financial Officer
